Title: James Madison to Jared Sparks, 13 March 1828
From: Madison, James
To: Sparks, Jared


	    
	      Dear Sir
	      
		 Montpellier
		 Mar. 13. 1828.
	      
	    
	    
I had the pleasure of receiving a few days ago, your favor of Feb. 27th. from Washington.  It was quite unexpected, the Newspapers having announced, without any subsequent contradiction, your departure for Europe.
Since my last to you, I have recd. a letter from Col. Storrow, in answer to an enquiring one, in which he informs me that the Packet you committed to him is still in his hands, adding many penitential apologies for the delay & silence on his part.  I have taken measures which will ensure the receipt of it in a few days.
On the supposition that you will embark for Europe about the time you intimated, and that it will not be long before you get into France, I take the liberty of troubling you with a letter for Genl. Lafayette, which I am anxious should avoid the risk of falling into a European post office.  Should you be much delayed in leaving the U. S. be so obliging as to hand the letter to the Dept. of State, whence it will be forwarded with dispatches to France from that source, Mr. Clay having been so kind as to promise attention to such requests: or Should you proceed without delay to England, and make much stay there, I would ask the favor of you to put the letter into the hands of the American Chargé D’ Affrs. who probably has frequent opportunities of sending letters to our Minister in Paris by trust-worthy Individuals.  What I particularly wish is, to guard agst. the liberties taken in the foreign post offices, to which I presume Communications from the Dept. of State may be left exposed when of a character no wise Confidential.  With great esteem & all good wishes

	      James Madison
	    
	  At the moment of closing this, the packet from Col. Storrow is handed to me by a common friend who happened to furnish the opportunity.